          Case 3:20-cv-00289-DB Document 9 Filed 01/07/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    El PASO DIVISION
                                                                            2821   j,1
BRANDON CALLIER,
                                                                           :,i:,    :]    41!/:32


                               Plaintiff,
                                                                                                 ::

               V.                                             EP-20-CV-0289

UNITED DEBT SETTLEMENT, LLC a New
York Limited Liability Company, and MARCEL
BLUVSTEIN
                           Defendants.



       REOUEST FOR ENTRY OF DEFAULT JUDGMENT FOR SUM CERTAIN

       Plaintiff Brandon Callier requests that the Clerk of Court enter Judgment by Default
against Defendants United Debt Settlement, LLC and Marcel Bluvstein, pursuant to Federal Rule
of Civil Procedure 55(b)(1). In support of this request Plaintiff relies upon the record in this case
and the statement of amount due and affidavit submitted herein.


Date January 7, 2021
                                                      Brandon Callier
                                                      Plaintiff, Pro Se
           Case 3:20-cv-00289-DB Document 9 Filed 01/07/21 Page 2 of 7




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    El PASO DWISION

                                                          §
BRANDON CALLIER,                                          §
                                                          §
                                Plaintiff,                §
                                                          §
                 v.                                       §      EP-20-CV-0289
                                                          §
UNITED DEBT SETTLEMENT, LLC a New                         §
York Limited Liability Company, and MARCEL                §
BLUVSTEIN                                                 §
                           Defendants.                    §
                                                          §



  AFFIDAVIT IN SUPPORT OF REOUEST FOR DEFAULT JUDGMENT FOR SUM
               CEERTAIN and STATEMENT OF AMOUNT DUE

I, Brandon   Caller, being duly sworn, state as follows:

   1. I   am the Plaintiff, Pro Se, in the above-entitled action and I am familiar with the file,
      records, and pleadings in this matter.
   2. The amount due in this action is:
             a. $1500 in statutory treble damages for each of 14 willful and knowing § 227(b)
                violations pursuant to 47 U.S.C. § 227(bX3XB); and
             b. $1500 in statutory treble damages for each of 14 willful and knowing § 227(c)
                violations pursuant to 47 U.S.C.   §   227(c)(5)(B); and
             c. $500 in statutory damages for each of three § 227(b) violations pursuant to 47
                U.S.C. § 227(bX3)(B); and
             d. $500 in statutory damages for each of three § 227(c) violations pursuant to 47
                U.S.C. § 227(cX5)(B).
                For a total of $45,000.00
   3. This action was filed on or about November 23, 2020. Proof of service documents duly
      filed in the docket of this case show that the defendants were served with the Summons
      and Complaint in this action more than twenty (20) days ago, that defendants are not in
      military service, or an infant or incompetent.
          Case 3:20-cv-00289-DB Document 9 Filed 01/07/21 Page 3 of 7




   4. Defendants did not answer or otherwise appear in the above-entitled action and time to do
        so has lapsed.
   5. Defendant Marcel Bluvstein is the owner of Defendant United Debt Settlement, LLC.
   6. Plaintiff Callier sued Defendant United Debt Settlement, Cause number EP-20-CV-0235,
        on September 3, 2020.
   7. Defendant United Debt Settlement was duly served this complaint on September 14,
        2020.
   8. From September 14, 2020 forward Defendants were on notice Plaintiff did not want their

        unsolicited robocalls and robotexts.
   9. From September 23, 2020 to November 12, 2020 Defendants sent Plaintiff 14 robocalls
        and robotexts.
   10. Each and every call and text message from September 23, 2020 to November 12, 2020

        were knowing and willful Telephone Consumer Protection Act violations subject to
        treble damages.
   11. From September 1, 2020 to September 11, 2020 Defendants called Plaintiff three times
        with phone calls that were not included in Cause number EP-20-CV-0235.
   12. Pursuant to Federal Rule 55(a)    of the Federal Rules of Civil Procedure, the Clerk of the
        Court entered a Certificate of the Entry of Default against the Defendants United Debt
        Settlement and Marcel Bluvstein on January 6. 2021.
   13. Upon information and belief, the amount due of $45,000 is justly due and owing and no
       part thereof has been paid except as herein set forth.
   14. The disbursements set forth in this affidavit and sought to be taxed have been made in the
        action or will necessarily be made or incurred therein.

Dated January 4, 2021


Sworn to and subscribed before
Me this   t) day of 'fl\JhY)
               (,


201j.                                                 Brandon Callier
                                                      Plaintiff, Pro-se
               1a1blic     Jt/jg)                             SALVADORDELACRUZ
My Commission Expires:              ldJ                       Nota ID #129083347
                                                                             Expires
                                                              My Commission
                                                                 August 14, 20
                                                          '




                                                 2
                Case 3:20-cv-00289-DB Document 9 Filed 01/07/21 Page 4 of 7
RECEt V ED
    JAN 072021
                               UNITED STATES DISTRICT COURT
CLERK,      D,STRJT COJRT
         U.S.                   WESTERN DISTRICT OF TEXAS
WESTERN    D1TFOF TEXAS
                                      El PASO DIVISION

                                                         §
  BRANDON CALLIER,                                       §
                                                         §
                                 Plaintiff,              §
                                                         §
                    V.
                                                         §       EP-20-CV-0289
                                                         §
  UNITED DEBT SETTLEMENT, LLC a New                      §
  York Limited Liability Company, and MARCEL             §
  BLUVSTEIN                                              §
                             Defendants.                 §
                                                         §

                         JUDGMENT FOR SUM CERTAIN BY DEFAULT

           Defendants, United Debt Settlement, LLC and Marcel Bluvstein were served with the
  Summons and Complaint in thiS action on or about December 10, 2020 and the time for
 Defendants to appear, answer or move against the Complaint has expired without an appearance
 by Defendants; accordingly, pursuant to Rule 55(b)(1) of the Federal Rules of Civil Procedure, it
 is hereby
           ADJUDGED that the Plaintiff, Brandon Callier, recover from the Defendants the sum of
 $45,000.00, the amount claimed, amounting in all to $45,000.00, plus interest on the judgement
 at the legal rate until the judgment is satisfied, and that the Plaintiff have execution therefore.




                                                                          Jannette J. Clack
                                                                           Clerk of Court
                                                                     United States District Court




 JUDGMENT ENTERED ThIS                    DAY OF                    . 2021.
          Case 3:20-cv-00289-DB Document 9 Filed 01/07/21 Page 5 of 7




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  El PASO DIVISION

                                                    §
BRANDON CALLIER,                                    §
                                                    §
                             Plaintiff;             §
                                                    §
               V.
                                                    §       EP-20-CV-0289
                                                    §
UNITED DEBT SETTLEMENT, LLC a New                   §
York Limited Liability Company, and MARCEL          §
BLUVSTEIN                                           §
                           Defendants.              §
                                                    §


                               CERTIFICATE OF SERVICE
       I, Brandon Callier, certify that on this date I caused a copy   of the Request for Entry of
Default Judgement For Sum Certain, Affidavit In Support of Request For Default Judgement For
Sum Certain and Statement of Amount Due, and Proposed Judgment For Sum Certain By Default
to be placed in a postage paid envelope addressed to Defendant United Debt Settlement, LLC's
registered agent United States Corporation Agents Inc., 7014 13th Avenue, Suite 202, Brooldyn,
New York 11228, and to Defendant Marcel Bluvstein at 241 West 30th Street, 3rd Floor, New York,
New York 10001, the last known address of Defendant Bluvstein.



Dated January 7, 2021
                                            Brandon Callier
                                            Plaintiff, Pro-se
            Case 3:20-cv-00289-DB Document 9 Filed 01/07/21 Page 6 of 7




                                 UNITED STATES DISTRiCT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       El PASO DWISION

                                                          §
BRANDON CALLIER,                                          §
                                                          §
                                   Plaintiff,             §
                                                          §
                 v.                                       §     EP-20-CV-0289
                                                          §
UNITED DEBT SETTLEMENT, LLC a New                         §
York Limited Liability Company, and MARCEL                §
BLUVSTEIN                                                 §
                           Defendants.                    §
                                                          §



  AFFIDAVIT IN SUPPORT OF REQUEST FOR DEFAULT JUDGMENT FOR SUM
               CEERTA1N and STATEMENT OF AMOUNT DUE

I, Brandon Callier, being duly sworn, state as follows:


    1. I   am the Plaintiff, Pro Se, in the above-entitled action and I am familiar with the file,
       records, and pleadings in this matter.
   2. The amount due in this action is:
             a. $1500 in statutory treble damages for each of 14 willful and knowing § 227(b)
                 violations pursuant to 47 U.S.C.   §   227(bX3XB); and
             b. $1500 in statutory treble damages for each of 14 willful and knowing § 227(c)
                 violations pursuant to 47 U.S.C. § 227(c)(5XB); and
             c. $500 in statutory damages for each of three § 227(b) violations pursuant to 47
                 U.S.C.   §   227(bX3)(B); and
             d. $500 in statutory damages for each of three § 227(c) violations pursuant to 47
                U.S.C. § 227(cX5)(B).
                For a total of $45,000.00
   3. This action was filed on or about November 23, 2020.         Proofof service documents duly
       filed in the docket of this case show that the defendants were served with the Summons
       and Complaint in this action more tian twenty (20) days ago, that defendants are not in
       military service, or an infant or incompetent.
          Case 3:20-cv-00289-DB Document 9 Filed 01/07/21 Page 7 of 7




   4. Defendants did not answer or otherwise appear in the above-entitled action and time to do
        so has lapsed.
   5. Defendant Marcel Bluvstein is the owner of Defendant United Debt Settlement, LLC.
   6. Plaintiff Callier sued Defendant United Debt Settlement, Cause number EP-20-CV-0235,
        on September 3, 2020.
   7. Defendant United Debt Settlement was duly served this complaint on September 14,
        2020.
   8. From September 14, 2020 forward Defendants were on notice Plaintiff did not want their

        unsolicited robocalls and robotexts.
   9. From September 23, 2020 to November 12, 2020 Defendants sent Plaintiff 14 robocalls
        and robotexts.
   10. Each and every call and text message from September 23, 2020 to November 12, 2020
        were knowing and willful Telephone Consumer Protection Act violations subject to
        treble damages.
   11. From September 1, 2020 to September 11, 2020 Defendants called       Plaintiff three times
        with phone calls that were not included in Cause number EP-20-CV-0235.
   12. Pursuant to Federal Rule 55(a) of the Federal Rules of Civil Procedure, the Clerk of the
        Court entered a Certificate of the Entry of Default against the Defendants United Debt
        Settlement and Marcel Bluvstein on January 6, 2021.
   13. Upon information and belief, the amount due     of $45,000 is justly due and owing and no
        part thereof has been paid except as herein set forth.
   14. The disbursements set forth in this affidavit and sought to be taxed have been made in the
        action or will necessarily be made or incurred therein.

Dated January 4, 2021


Sworn to and subscribed before
Me this      day of 1CflW
2011.                                                 Brandon Callier
                          (/7                         Plaintiff, Pro-se
       Nb        blic
My Commission Expires:         Iji) 7tztj




                                                 2
